                                             UNITED STATES BANKRUPTCY COURT
                                            EASTERN DISTRICT OF MICHIGAN (Detroit)

                         In re:                                            Chapter 13 No. 18-56448-pjs
                         Regina Cheri Parks
                                           Debtor.                         Hon. Phillip J. Shefferly
                         ______________________________/

                          OBJECTION TO DEBTOR’S MOTION TO EXTEND THE AUTOMATIC STAY
                               BEYOND THIRTY DAYS PURSUANT TO 11 U.S.C. 362(C)(3)(B)

                                NOW COMES, Creditor, Deutsche Bank National Trust Company, as Trustee, on

                         behalf of the registered holders of First Franklin Mortgage Loan Trust 2006-FF1, Mortgage

                         Pass-Through Certificates, Series 2006-FF1, by and through its attorneys, Trott Law, P.C.,

                         and shows unto this Honorable Court as follows:

                                1. Creditor is a holder of a mortgage on property owned by the Debtor and located

                         at 6036 Jennifer Cres, West Bloomfield, MI 48324;

                                2. That the Debtor filed this current and fourth bankruptcy on December 7, 2018

                         and a Motion to Extend the Automatic Stay was filed on December 14, 2018;

                                3. The Debtor’s first filing, Chapter 13 case number 08-62433, was filed on

                         September 16, 2008 and dismissed, prior to confirmation, on November 19, 2008 upon the

                         filing on the Trustee’s Notice of Default for the Debtor’s failure to comply with the Order

                         Adjourning Section 341 Meeting of Creditors.

   TROTT LAW, P.C.              4. The Debtor’s second filing, Chapter 13 case number 10-73515, was filed on
 31440 NORTHWESTERN
  HIGHWAY, SUITE 145
FARMINGTON HILLS, MI     November 1, 2010 and converted to a Chapter 7 on January 23, 2011 prior to
      48334-5422
  PHONE 248.642.2515
FACSIMILE 248.642.3628   confirmation. The Debtor received a discharge on June 27, 2011 without reaffirming the

                         mortgage.

                                5. The Debtor’s third filing, Chapter 13 case number 18-51806, was filed on

                         August 24, 2018 and dismissed, prior to confirmation on November 9, 2018 upon oral

                         motion of the Trustee. At the time of dismissal the Debtor had a 0% payment history.

                 18-56448-pjs    Doc 27     Filed 01/03/19     Entered 01/03/19 13:52:08        Page 1 of 4
                                6. Pursuant to Creditor’s records the property was scheduled to proceed to

                         foreclosure sale on December 11, 2018 and it appears the Debtor filed her current

                         bankruptcy in a further attempt to frustrate this Creditor from exercising its state court

                         remedies.

                                7. Pursuant to Creditor’s records the loan is contractually due for February 1, 2016

                         with on-going payments of $1,224.34 and a pre-petition mortgage arrearage of

                         approximately $48,684.52;

                                8. That pursuant to 11 U.S.C. §362 (c)(3)(C)(II), this current Chapter 13 is not

                         filed in good faith as the previous case was dismissed within a one-year period for failure

                         to make plan payments;

                                9. That pursuant to 11 U.S.C. § 362 (c)(4)(D)(II)(ii), this case was not filed in

                         good faith and this presumption has not been rebutted by the Debtor’s Motion to Extend

                         the Automatic Stay. In addition, the Debtor Affidavit filed on December 28, 2018 does not

                         rebut the presumption as it fails to meet the request burden of establishing a change of

                         circumstance;

                                10. 11 U.S.C. § 362 (c)(4)(D)(II)(ii) reads in relevant part:

                                         [A] case is presumptively filed not in good faith …as to any creditor that
                                         commenced an action under subsection (d) in a previous case in which the
                                         individual was a debtor, if, as of the date of dismissal of such case, such
                                         action was still pending or had been resolved by terminating, conditioning,
   TROTT LAW, P.C.
 31440 NORTHWESTERN                      or limiting the stay as to such action of such creditor.
  HIGHWAY, SUITE 145
FARMINGTON HILLS, MI
      48334-5422                11. There has not been a substantial change in the financial or personal affairs of the
  PHONE 248.642.2515
FACSIMILE 248.642.3628
                         Debtor since the dismissal of the last case or any reason to conclude that this case will be

                         concluded with a confirmed plan that will be fully performed;

                                12. That Creditor has been unreasonably prejudiced by these successive bankruptcy

                         filings and the Debtor lacks the ability or the intent to comply with a plan of

                         reorganization;
                 18-56448-pjs    Doc 27      Filed 01/03/19     Entered 01/03/19 13:52:08         Page 2 of 4
                                13. Further, pursuant to the Debtor’s current Schedule I and J, filed on December

                         20, 2018, she has a gross monthly income of $6,117.00 and net monthly income of

                         $1,718.00.

                                14. The Creditor questions the feasibility of this current filing as the Debtor’s plan

                         payment would need to be a minimum of $2,198.60 to fund the plan. In addition, the

                         Debtor’s income is from self-employment and contributions from Woodrow Myree.

                         Creditor request proof of income in the form of bank account statements to verify the

                         existence of said income;

                                15. That due to the loans delinquent status Creditor has been forced to advance a

                         substantial amount of funds towards property taxes and hazard insurance;

                                16. That the Debtor’s current case is not feasible and has not been filed in good

                         faith pursuant to 11 U.S.C.§ 362 (c)(3)(C);

                                17. That the Debtor’s current case is not feasible and has not been filed in good

                         faith pursuant to 11 U.S.C. § 362 (c)(3)(C)(I), 11 U.S.C. § 362 (c)(3)(C)(II) and§11 U.S.C.

                         § 362 (c)(4)(D)(II)(ii);

                                18. That Creditor requests that automatic stay is not extended to the Debtor or the

                         subject property;

   TROTT LAW, P.C.              19. That Creditor requests a 180 day bar on any future bankruptcy filings by the
 31440 NORTHWESTERN
  HIGHWAY, SUITE 145
FARMINGTON HILLS, MI     Debtor;
      48334-5422
  PHONE 248.642.2515
FACSIMILE 248.642.3628
                                20. That Creditor requests that automatic stay is not extended as to this Creditor or

                         as to the subject property;

                                 WHEREFORE, Creditor respectfully requests that the Court deny the Debtor's

                         request to extend the automatic stay pursuant to 11 U.S.C. § 362(4) (D) and whatever other

                         relief the Court deems just and equitable.
                 18-56448-pjs      Doc 27    Filed 01/03/19     Entered 01/03/19 13:52:08        Page 3 of 4
                                                                         Respectfully Submitted,
                                                                         TROTT LAW, P.C.


                         Dated: January 3, 2019
                                                                         /s/ Crystal Price-Buckley (P69921)
                                                                         Attorney for Deutsche Bank National
                                                                         Trust Company, as Trustee, on behalf
                                                                         of the registered holders of First
                                                                         Franklin Mortgage Loan Trust
                                                                         2006-FF1, Mortgage Pass-Through
                                                                         Certificates, Series 2006-FF1
                                                                         31440 Northwestern Highway, Ste.145
                                                                         Farmington Hills, MI 48334-2525
                                                                         (248) 642-2515
                                                                         fax: (248) 205-4109




                         Trott #216640B15




   TROTT LAW, P.C.
 31440 NORTHWESTERN
  HIGHWAY, SUITE 145
FARMINGTON HILLS, MI
      48334-5422
  PHONE 248.642.2515
FACSIMILE 248.642.3628




                 18-56448-pjs     Doc 27    Filed 01/03/19   Entered 01/03/19 13:52:08    Page 4 of 4
